Citation Nr: 1706222	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a breathing disorder, to include as secondary to exposure to asbestos and lead paint.

3.  Entitlement to service connection for hypertension, to include as secondary to exposure to asbestos, lead paint and herbicide agents, or, as secondary to diabetes mellitus.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to asbestos, lead paint and herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and a May 2012 rating decision of the VA RO in Houston, Texas. 

In February 2014, the Board remanded the appeal for further development, to include affording the Veteran an opportunity for a hearing. 

In August 2016, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that a claim of entitlement to sleep apnea was denied by the RO in an October 2014 rating decision.  An October 2014 notification of this decision mailed to the Veteran was returned undeliverable, and it does not appear that he received notice of this decision.  Accordingly, notice of such decision should be sent to the Veteran's current address of record.

The issues of entitlement to service connection for: a back disorder; a breathing disorder, to include as secondary to exposure to asbestos and lead paint; hypertension, to include as secondary to exposure to asbestos, lead paint and herbicide agents, or, as secondary to diabetes mellitus; and, diabetes mellitus, to include as secondary to exposure to asbestos, lead paint and herbicide agents, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a respiratory disorder.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In March 2008, the Veteran was issued a VCAA-compliant notification prior to the initial July 2008 unfavorable decision herein on appeal.  Such letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also informed the Veteran of what type of information and evidence was needed to establish disability ratings and effective dates in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify under the VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains service treatment records and private and VA treatment records, along with Social Security Administration (SSA) records.  The Veteran has not identified any additional, outstanding records relevant to the claim herein decided that have not been requested or obtained.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, as there is no evidence of a current respiratory disorder, no VA examination is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Pursuant to Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) a Bryant hearing deficiency is subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

Additionally, the Board finds that the AOJ substantially complied with the prior remand directives relevant to the claim herein decided, to include obtaining SSA records and affording the Veteran a Board hearing.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and will proceed to a decision.  

II.  Legal Criteria & Analysis

The Veteran contends that he has a respiratory disorder due to exposure to asbestos and lead paint during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

For claims filed after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  These provisions do not prohibit service connection if: (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the Veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disorder as the first element of service connection, i.e., a current diagnosis of such a disorder, has not been shown. 

In this regard, VA treatment records are silent for any diagnosis of a respiratory disorder.  However, a March 2005 VA treatment note states that the Veteran had a smoking habit of 1 pack per day for the past 30 years, and later show a diagnosis of tobacco use disorder.

While the Veteran indicated during his hearing that he felt he might have asbestosis, VA treatment records show no such diagnosis and the Veteran has not identified or submitted any private treatment records showing a diagnosis of such.

Furthermore, to the extent the Veteran has argued that the Navy taught him how to smoke so that he could stay awake for his night watches, see March 2015 statement, the Board, while sympathetic, notes that a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

The only evidence that the Veteran currently suffers from a respiratory disorder are his statements and testimony.  In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, matters of a diagnosis of a disability are not capable of lay observation.  Rather, such are matters within the province of trained medical professionals.  The Veteran, however, is not competent to opine that he has a current respiratory disorder attributable to service, as these questions of diagnosis and etiology require medical knowledge.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a respiratory disorder, the lay assertions in this regard have no probative value.  Jandreau, supra  at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As there is no current disability, the issue of any in-service event, injury, or disease or a nexus never materializes.  See Shedden, 381 F.3d at 1166-67.  Therefore, in the absence of an identifiable respiratory disorder, this claim is denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a respiratory disorder is denied.


REMAND

During the Board hearing, the Veteran's representative raised the theory that the Veteran was exposed to Agent Orange while serving aboard the USS Chicago, due to his proximity to Vietnam's shore, and that his diabetes mellitus and hypertension may be due to such exposure.  The Veteran's DD Form 214 confirms that he served aboard the USS Chicago. 

A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 through May 7, 1975), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service, presumptive service connection may be established for certain chronic diseases listed in 38 C.F.R. § 3.309 (a).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  If the rebuttable presumption provisions are not satisfied, then the Veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d).

The United States Court of Appeals for Veterans Claims has recently determined that VA is now required to conduct a fact-based assessment regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).  

The Board notes that some crew members of the USS Chicago were noted to have Agent Orange exposure in 1969 (prior to the Veteran's period of service), as listed on the "Agent Orange ship list," as prepared by the Veterans Benefits Administration and entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  However, this list is continually changing and is not determinative.  In addition, the record does not indicate that VA has attempted to obtain deck logs for the USS Chicago during the period of the Veteran's service.  In light of the Court's finding in Gray, the Board finds that remand is necessary in order to ensure that exhaustive development is performed to determine whether the Veteran could have been exposed to herbicides while serving aboard the USS Chicago. 

Accordingly, on remand, the AOJ should contact the Joint Services Records Research Center (JSRRC), as well as any other appropriate facility(ies), to attempt to verify the Veteran's alleged herbicide exposure by obtaining or researching complete deck logs for the USS Chicago for the period of the Veteran's service.  The AOJ should specifically attempt to verify whether this ship operated in Vietnam's inland waterways during the Veteran's service aboard, in light of the VA's response to the Gray decision.  If such records are unavailable, a formal finding of unavailability should be made and associated with the claims file.  Any additional development deemed necessary with respect to the Veteran's claim should also be performed.

The Board is aware that requests to JSRRC are typically limited to periods of no more than 60 days.  However, the AOJ may be required to submit multiple requests to JSRRC covering a larger period of time, in order to satisfy VA's duty to assist. See 38 C.F.R. § 3.159 (c).


Turning to the Veteran's back disorder claim, he seeks service connection for such, which he claims is due to an in-service fall.  Service treatment records document a lumbosacral strain in April 1975, during which time the Veteran was given light duty for three days.  The remainder of his service treatment records are silent for any back complaints.  However, in June 1975, the Veteran was treated for an ankle injury resulting from a fall, without mention of any back symptoms.  The Veteran states that his back symptoms have been continuous since service.  In May 2001, the Veteran suffered an on-the job back injury, for which he filed a Workers' Compensation claim.  The earliest post-service treatment records addressing a back disorder are dated May 2001.  

In October 2012, the Veteran underwent a VA examination to determine the etiology of his claimed back disorder.  The examiner diagnosed the Veteran with a herniated nucleus pulposa, and opined negatively on any relationship between the Veteran's claimed back disorder and his reported in-service injury, or between his in-service injury and a subsequent, post-service back injury.  In particular, the examiner noted the Veteran's in-service back strain, but stated there was no indication of a fall and that there was no indication of a back problem for 26 years until he developed an acute herniation, essentially basing his negative opinion on the lack of documentation of treatment.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (lack of documented findings is not an adequate basis for a negative opinion).  The Board finds a more detailed opinion, which addresses the Veteran's medical history and lay statements, and includes a thorough rationale, is required.  Additionally, the Board notes that the October 2012 did not find evidence of disc disease, however, private treatment records include multiple notations of lumbar disc disease.  See, e.g., December 2002 private treatment note.  Thus, the Board finds clarification is warranted regarding the Veteran's current back disabilities.  Accordingly, the Board finds that a new examination and opinion is required.

Per the Board's February 2014 remand, the RO sought to obtain records pertaining to the Veteran's workers' compensation claim.  In June 2016, the Texas Department of Insurance, Division of Workers' Compensation, notified the RO that they needed the date of the Veteran's claim in order to conduct a search of their records.  The record indicates that the Veteran filed such claim in 2001.  As the Veteran's back disorder claim is being remanded, the RO should take appropriate action to obtain any outstanding records relating to the Veteran's workers' compensation claim.

Moreover, the Veteran stated during the hearing that he began receiving VA treatment for his back in 1981.  The earliest VA treatment records in the file are dated August 2004.  Accordingly, the AOJ should seek to obtain any prior, outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the electronic claims file.  Specifically seek to obtain records dated from 1981 through August 2004.

2.  Obtain any relevant records regarding the Veteran's claim(s) for worker's compensation benefits, including applications and decisions.  Notify the Texas Department of Insurance, Division of Workers' Compensation that the Veteran filed a claim in 2001 for  benefits.

3.  Request from the JSRRC, as well as any other appropriate facility(ies), verification of the Veteran's reported service within Vietnam's inland waterways, during his service aboard the USS Chicago; and his exposure to herbicide agents, to include Agent Orange, during such service. 

Such research should include review of the complete deck logs for the USS Chicago during this period and/or other relevant documentation of the ship's operations.  If any such records are unavailable, a formal finding of unavailability should be made and associated with the claims file.

Follow up on any requested or recommended action(s). Also, prepare a report documenting the results of the verification efforts for the record.

4. Conduct any additional development indicated by the ruling in Gray, in order to secure records (i.e., unit histories, etc.) which bear upon the exact location (in relation to their proximity to the Republic of Vietnam) of the USS Chicago.  Associate any such available documents with the claims folder.  All efforts to obtain these records must be documented in the claims file.

5.  After obtaining any outstanding medical records, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his claimed back disorder.  Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render an opinion as to the following:

a) Identify all current diagnoses referable to the back, to include whether the Veteran has lumbar disc disease. 

b) Is it at least as likely as not that any current back disorder had its onset during the Veteran's active duty service or is otherwise related to such service, to include his in-service low back strain?  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology.  An explanation for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


